      Case 2:20-cv-00953-BJR-MAT Document 6 Filed 07/17/20 Page 1 of 2



Regina Byrd, Trial Attorney
United States Department of Justice
Civil Division
Office of Immigration Litigation
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044
regina.byrd@usdoj.gov
(202) 616-4860

                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON
                            AT SEATTLE
TULIO CANTARERO-LEMUS,                     ) Case No. C20-0953- BJR - MAT
                                           )
             Plaintiff,                    )
                                           ) ORDER GRANTING UNOPPOSED
            v.                             )   MOTION TO DISMISS
                                           )    HABEAS PETITION
NATHALIE ASHER, et al.,                    )
                                           )
             Respondent.                   )
                                           )



      The Court, having reviewed the pleadings and materials in this case, hereby

ORDERED that:

      Respondent's Unopposed Motion To Dismiss is GRANTED.



      Dated this 17th day of July, 2020.


                                              BARBARA J. ROTHSTEIN
                                              United States District Judge

ORDER
[Case No. C20-0953- BJR - MAT]
      Case 2:20-cv-00953-BJR-MAT Document 6 Filed 07/17/20 Page 2 of 2




Presented By:

ETHAN P. DAVIS
Acting Assistant Attorney
General Civil Division

ANTHONY O. POTTINGER
Trial Attorney


    /s/ Regina Byrd
United States Dept. of Justice
Civil Division
Office of Immigration Litigation
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044
(202) 616-4860
regina.byrd@usdoj.gov




ORDER
[Case No. C20-0953- BJR - MAT]
